Citation Nr: 1109508	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-38 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for bilateral hearing loss, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2008, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.


FINDINGS OF FACT

1.  The positive evidence is in a state of equipoise with the negative evidence on the question of whether the Veteran's tinnitus is causally related to his active duty service.

2.  Bilateral hearing loss is manifested by no more than Level II hearing impairment in the right ear and no more than Level III hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2007.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence, as well as information regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided the appellant additional notice regarding disability ratings and effective dates in September 2009.  His claim was readjudicated in September 2009 via a statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The contents of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records are on file.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded a VA examination for his claim in September 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report is thorough and contains sufficient information to decide the issues on appeal.  Thus, the Board finds that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issues on appeal and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection

The Veteran is seeking entitlement to service connection for tinnitus, which he contends resulted from noise exposure incurred during active duty.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his tinnitus is related to his active duty service.  The Veteran's service personnel records document that his military occupational specialty (MOS) in service was a military policeman.  The Board finds it reasonable to accept that the Veteran was exposed to significant acoustic trauma during service.  The Veteran stated on his August 2008 notice of disagreement that his tinnitus began in 1968.

Service treatment records do not document any complaints of tinnitus.  During the Veteran's military separation examination in January 1970, the Veteran expressly denied ear trouble of any sort.  Also, the Veteran's ears were clinically evaluated as normal.

The Veteran was afforded a VA audiology examination in September 2007.  The audiologist noted that the Veteran's claims file was reviewed.  During the examination, the Veteran reported that his military noise exposure included firing weapons and aircraft engines.  The Veteran denied occupational noise exposure.  The Veteran reported that his recreational noise exposure included going hunting about once per year until approximately 20 years ago.  The Veteran reported a history of bilateral tinnitus that was recurrent, but not constant.  The Veteran reported that his tinnitus had been longstanding, and that it occurs once a week and lasts a few seconds.  The examiner found that the Veteran had normal middle ear function.  The examiner opined that it was less likely than not that the Veteran's tinnitus was due to excessive noise exposure in active duty service.  The examiner's rationale was that the infrequency of the Veteran's tinnitus suggested normally occurring tinnitus unrelated to active duty service.

The Board notes that the private treatment records do not indicate that the Veteran's claimed tinnitus has a causal connection or were associated with his active duty service.

With regard to the claim of entitlement to service connection for tinnitus, the Veteran's essential contention is that he was exposed to noise during service, and that he has had ringing in his ears since service.  The Veteran is competent to describe his exposure to loud sounds, and he is also competent to testify as to his experience of ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation).

The Veteran's current assertions that he has had tinnitus since service are somewhat inconsistent with his past actions.  In this regard, the Veteran did not report any complaints of tinnitus during service or on discharge examination, although he had the opportunity to do so.  The Board also notes that the Veteran filed VA disability claims in 1970 and 1971, but he did not include tinnitus in those claims.  It seems reasonable to expect that he would have notified the RO about his tinnitus (or any hearing disability) if he, in fact, believed that he was suffering from tinnitus related to service at that time.  Instead, the Veteran did not file a claim for tinnitus until May 2007, thirty some years after his discharge from service.  The Court has indicated that the Board must assess the credibility of a claimant's statements, and the Veteran's credibility is diminished somewhat by these inconsistencies.  

Nevertheless, the Board also factors in that service connection has already been established for hearing loss based on noise exposure during service.  Although the September 2007 examiner was of the opinion that the Veteran's tinnitus was less likely than not related to his active duty service because the infrequency of the tinnitus suggested normal occurring tinnitus, the Board believes the Veteran's documented military specialty with the military police and his Vietnam service, and the noise exposure associated with such service, may also have played a causative role in the tinnitus.  After weighing all the evidence, the Board is unable to conclude that the preponderance of the evidence is against a nexus to service.  The evidence is at least in a state of equipoise.  Accordingly, service connection for tinnitus is warranted pursuant to 38 U.S.C.A. § 5107(b).  

Increased Rating

Briefly, the Veteran contends that the severity of his service-connected bilateral hearing loss warrants a higher disability rating.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss has been rated by the RO under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Historically, service connection was granted for the Veteran's bilateral hearing loss in a July 2008 rating decision and assigned a noncompensable disability rating, effective May 16, 2007.

The Veteran was afforded a VA examination in September 2007.  During this examination, the Veteran's chief complaint was his hearing loss.  The Veteran's word recognition scores using the Maryland CNC Test were 84 percent for the right ear and 80 percent for the left ear.


The audiological assessment showed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
45
40
45
55
46.25
LEFT
35
45
50
60
47.5

The examiner diagnosed the Veteran with mild to moderately severe bilateral sensorineural hearing loss.

During this examination, neither of the Veteran's ears met the criteria for exceptional hearing loss as defined by 38 C.F.R. § 4.86.  Application of Table VI from 38 C.F.R. § 4.85 to the audiologic measurements established entitlement to a noncompensable percent rating from Table VII of 38 C.F.R. §  4.85 by intersecting vertical column II with horizontal row III.

To any extent the Veteran contends that his hearing loss impacts his activities of daily living, the Board notes that 38 C.F.R. § 4.86(b) appears to be designed to remedy such a problem.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise and appears to acknowledge that a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25203 (May 11, 1999).  The Veteran's audiometric test results have not met the criteria set forth in 38 C.F.R. § 4.86(b); therefore, the Board has not applied this provision.

In sum, applying the criteria found in 38 C.F.R. §§ 4.85 and 4.86 at Tables VI and VIA yields a numerical designation of II for the right ear and III for the left ear, which establishes entitlement to noncompensable rating.  Resolving all doubt in the Veteran's favor, the Board further finds that the noncompensable rating is warranted during the entire period contemplated by this appeal; that is, from May 16, 2007.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a compensable disability rating.  The Veteran may always initiate a claim for an increased rating in the future if there is an increase in his hearing loss disability.

The Board also notes that, in general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by the Veteran fit within the criteria found in Diagnostic Code 6100.  In short, the rating criteria contemplate not only his symptoms but the severity of his hearing loss.  For these reasons, referral for extraschedular consideration is not warranted.

The Board acknowledges the Veteran's strong belief that his hearing loss should be considered compensable.  However, application of pertinent regulations as explained above do not permit a compensable rating at this time.  The Board is bound by VA's regulations.  Should the hearing loss disability increase in severity in the future, the Veteran may always file a claim for an increased rating. 



ORDER

Entitlement to service connection for tinnitus is warranted.  To this extent, the appeal is granted.  

Entitlement to a compensable rating for service-connected bilateral hearing loss is not warranted.  To this extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


